ORDER

PER CURIAM.
Appellant appeals a jury verdict claiming the trial court erred: a) in denying appellant’s request for discovery; b) in abusing its discretion in denying testimony of a witness and c) in sustaining the respondent’s objections in cross-examination of respondent’s expert witness.
We have read the briefs, reviewed the legal file and transcripts. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 84.16(b).